DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 06/25/2018. It is noted, however, that applicant has not filed a certified copy of the 2018-119737 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/05/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 06/05/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102014213916 A1 (Stein) in view of US 2011/0027632 A1 (Higashino).

    PNG
    media_image1.png
    290
    718
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    347
    567
    media_image2.png
    Greyscale

Stein does not disclose a battery cooling duct through which air for cooling the battery stack flows, a middle portion of the gas exhaust duct being contained in the battery cooling duct. Higashino however teaches arranging a battery module unit 50 (battery stack) having a gas exhaust duct 60 inside a cooling air flow passage 20 (battery cooling duct through which air for cooling the battery stack flows) [0074], [0075], whereby a temperature of the battery module 40 can be lowered and deterioration in characteristics such as charging efficiency is prevented [0077]. See Fig. 2. Therefore it would have been obvious to one of ordinary skill in the art to contain the battery system of Stein including the middle portion of the gas duct in a 
Regarding claim 2, Higashino further teaches that the battery cooling duct (cooling air flow passage 20) has a first end (inlet duct 14) and a second end (outlet duct 15), and air is introduced from a vehicle compartment (the battery pack is mounted under a seat in the center of the vehicle) into the battery cooling duct 20 via the first end 14, cools the battery stack, and is returned to the vehicle compartment via the second end 15 [0075], [0098]. See Fig. 2.
Regarding claim 3, Higashino further teaches that the battery stack is disposed in the vehicle compartment (under a seat in the center of the vehicle) [0098].
Regarding claims 4-6, Stein further discloses that the gas duct is made of a material that is softer (has high flexibility) [0024] than a material of the battery cooling duct (systems that are provided in the vicinity of the battery system are preferably rigid) [0045].
Regarding claims 7-9, Stein further discloses a valve (degassing valve) disposed at a midway point (between the battery stack and a hose system or other discharge system) of the gas exhaust duct (flexible enclosure) [0048], wherein when the battery stack emits the gas, the valve shuts to close the gas exhaust duct, so that the gas exhaust duct is expanded inside the battery cooling duct, and when an internal pressure of the gas duct becomes a predetermined value, the valve opens [0051], [0052] to cause the gas to be exhausted to an outside of a vehicle through the gas exhaust duct [0048].


Regarding claims 13-15, Higashino further teaches that a portion (exhaust opening 60a) of the gas exhaust duct 60 branches off from the battery cooling duct (cooling air flow passage 20) [0095]. See Figs. 1, 2. Stein further discloses that a portion of the gas exhaust duct (flexible envelope 42 welded with degassing collector 20) [0092] includes a drawn member (rolled up portion of enclosure 42, having narrowed cross-sectional area) [0099]. See Fig. 14.

    PNG
    media_image3.png
    263
    435
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727